Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 25, 2015

The Court of Appeals hereby passes the following order:

A15A2309. TYRA CRAWL et al. v. CAPITAL CITY BANK & TRUST
    COMPANY.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, the defendants appealed to the superior court. On June 3, 2015, the
superior court entered an order substituting the Federal Deposit Insurance
Corporation (“FDIC”) as the party plaintiff for Capitol City Bank & Trust Company
(“CCB&T”) and dismissing CCB&T from the case. The court’s order indicated that
the action will continue with respect to the FDIC’s claims against the defendants.
Defendant Tyra Crawl has filed a direct appeal to this Court from that order.1 We
lack jurisdiction for two reasons.
      First, because the case remains pending in the superior court, the order Crawl
seeks to appeal is a non-final order which did not resolve all issues in the case. She
therefore was required to follow the procedures for interlocutory review as set forth
in OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471 SE2d 213)
(1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589 (1) (408
SE2d 103) (1991); Gray v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997).
      Second, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874,

      1
        Crawl, a non-lawyer, is the only defendant who signed the notice of appeal.
She thus is the sole appellant because, as a non-attorney, she may not file an appeal
on behalf of her co-defendants. See Aniebue v. Jaguar Credit Corp., 308 Ga. App.
1, 1 n.1 (708 SE2d 4) (2011).
875 (581 SE2d 333) (2003); see also OCGA § 5-6-35 (a) (1).                     Where both
discretionary and interlocutory application procedures apply, the applicant must
follow the interlocutory appeal procedure and obtain a timely certificate of immediate
review before filing an application. See Scruggs, supra at 588-589 (1).
      Crawl’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/25/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.